Citation Nr: 0708153	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-20 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
acquired psychiatric disability.  

2.  Entitlement to service connection for acquired 
psychiatric disability.  

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hepatitis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESSES AT HEARING ON APPEAL

Appellant, Mother and C.H., M.S.W.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1988 to August 
1990.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case in November 
2005 so that a hearing could be scheduled.  A Board hearing 
at the RO was held in June 2006.  A motion to advance this 
case on the docket was denied by the Board in February 2007.  

The issues of entitlement to service connection for acquired 
psychiatric disability and whether new and material evidence 
has been received to reopen a claim for entitlement to 
service connection for hepatitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for acquired psychiatric disability, 
described as anxiety, panic attacks with depression, delusion 
and memory loss, was denied by an October 2002 rating 
decision; a notice of disagreement was not received to 
initiate an appeal from that determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for acquired 
psychiatric disability has been received since the October 
2002 rating decision. 


CONCLUSIONS OF LAW

1.  The October 2002 rating decision, which denied 
entitlement to service connection for acquired psychiatric 
disability, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
October 2002 rating decision denying service connection for 
acquired psychiatric disability, and thus, the claim has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue of service connection for acquired psychiatric 
disability was denied by the RO in an October 2002 rating 
decision.  The veteran was informed of the October 2002 
rating decision, and he did not file a notice of disagreement 
to initiate an appeal.  Under the circumstances, the Board 
finds that the October 2002 rating decision became final.  38 
U.S.C.A. § 7105(c).  

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in November 2001.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Since the October 2002 rating decision, additional evidence 
has become part of the record, including private psychiatric 
therapy notes from 1994 to 2006 (it appears that some of the 
2002 notes were already of record); additional VA treatment 
records, a Social Security Administration decision, and 
January 2006 and May 2006 private opinion letters from C.H., 
M.S.W.  Significantly, the January 2006 and May 2006 private 
opinion letters indicated that the veteran suffered from 
PTSD, which manifested while the veteran was on active duty.    

The Board finds that the additional evidence submitted since 
the October 2002 rating decision is new and material.  The 
medical evidence is not redundant of evidence already in the 
record at the time of the last final rating decision.  
Further, the evidence is material because it relates to the 
unestablished fact of whether the veteran's acquired 
psychiatric disability is related to service, which is 
necessary to substantiate the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the claim of entitlement to service 
connection for acquired psychiatric disability is reopened.  
38 U.S.C.A. § 5108.

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
Board notes that the January 2006 and May 2006 opinion letter 
were submitted along with a waiver of RO consideration of 
this evidence.  However, the 1994 to 2006 psychiatric therapy 
notes and additional VA treatment records were submitted to 
the Board after the hearing without a waiver of RO 
consideration.  Nevertheless, in light of the Board's 
decision to reopen and remand the issue of entitlement to 
service connection for acquired psychiatric disability, and 
remand the issue of service connection for hepatitis, the 
veteran is not prejudiced by the Board in proceeding with a 
decision concerning whether new and material evidence had 
been received with respect to acquired psychiatric 
disability.  


ORDER

The claim for entitlement to service connection for acquired 
psychiatric disability has been reopened.  The appeal is 
granted to that extent, subject to the directions set forth 
in the remand section of this decision.


REMAND

The claims file includes a copy of a July 2003 Social 
Security Administration (SSA) Decision that awarded SSA 
disability benefits to the veteran.  The veteran's hearing 
testimony indicated that his SSA records may be pertinent to 
his claim on appeal.  However, it does not appear that the 
veteran's SSA records have been requested.  Thus, the RO 
should obtain the administrative decisions and any underlying 
medical records from the SSA.  See Hayes v. Brown, 9 Vet.App. 
67, 74 (1996) (VA is required to obtain evidence from the 
SSA, including decisions by the administrative law judge); 
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

With respect to the issue of PTSD, 38 C.F.R. § 3.304(f) 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  Although the veteran's service 
medical records are on file, the RO should attempt to obtain 
the veteran's service personnel records because such records 
may be necessary in order to verify the occurrence of any 
inservice stressor(s).  

Further, C.H. M.S.W. testified at the Board hearing that the 
veteran had received treatment from E. Clifford Beal, M.D. 
from 1992 until the veteran's treatment was taken over in 
1994 by C.H.  The RO should take appropriate steps to obtain 
Dr. Beal's treatment records from 1992 to 1994 to fully meet 
the requirements of 38 C.F.R. § 3.159(c)(1). 

Moreover, service medical records showed that the veteran had 
problems with anxiety and depression while in service.  
Private therapy notes showed that the veteran current suffers 
from acquired psychiatric disabilities.  Further, January 
2006 and May 2006 private opinion letters relate the 
veteran's PTSD to incidents that occurred in service.  Thus, 
the Board finds that a VA examination is necessary to 
determine the nature, extent and etiology of any currently 
manifested acquired psychiatric disability in order to meet 
the requirements of 38 C.F.R. § 3.159(c)(4).  See McLendon v. 
Nicholson, 20 Vet.App. 79 (2006)

Lastly, it appears that the veteran has not received adequate 
notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The Board notes that the RO sent a 
letter to the veteran in May 2004 concerning the types of 
evidence and information necessary to substantiate a claim 
for mental disability.  Further, a March 2006 letter notified 
the veteran of the type of evidence and information needed to 
establish a disability rating and effective date pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, it does not appear that the veteran was sent notice 
concerning the information and evidence necessary to warrant 
entitlement to service connection for PTSD under 38 C.F.R. 
§ 3.304(f).  Thus, in view of the need to return the case, it 
seems appropriate to direct that the veteran receive 
additional VCAA notice concerning the issue of PTSD to ensure 
full compliance with VCAA notice requirements.  See also, 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi 18 Vet. App. 112 (2004); Charles v. 
Principi, 16 Vet.App. 370 (2002).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter.  The 
letter should specifically include notice 
to the veteran of the evidence necessary 
to substantiate his claim for PTSD.  The 
notice should outline the requirements of 
38 C.F.R. § 3.304(f) and request that the 
veteran submit information concerning any 
inservice stressor(s).  The veteran 
should also be advised to submit any 
pertinent evidence in his possession.  

2.  The RO should contact the Social 
Security Administration and obtain 
copies of all administrative decisions 
(with associated medical records) 
pertaining to any claim for disability 
benefits by the veteran.

3.  The RO should obtain the veteran's 
service personnel records.  

4.  The RO should take appropriate 
steps to obtain private medical records 
from Dr. Beal from 1992 to 1994.  If 
these records are not available, it 
should be so noted in the claims file.  

5.  The RO should then determine if any 
claimed stressors have been 
sufficiently detailed to allow for a 
request for verification.  If so, 
appropriate action should be taken in 
the regard. 

6.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The claims file must be made available to 
the examiner for review and the examiner 
should be expressly informed if a 
particular inservice stressor(s) has been 
verified.  After reviewing the claims 
file and examining the veteran, the 
examiner should then clearly report all 
of the veteran's current acquired 
psychiatric disabilities and indicate 
whether any of these disabilities were 
manifested during the veteran's active 
duty service.  If a particular stressor 
is verified, the examiner should offer an 
opinion as to whether or not the veteran 
suffers from PTSD and, if so, whether it 
is related to a verified stressor.

7.  Thereafter, the RO should review the 
medical evidence of record, to 
specifically include all of the evidence 
received since the April 2005 statement 
of the case, and readjudicate the issues 
on appeal.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


